Citation Nr: 1536036	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma, to include as claimed as due to in-service herbicide exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date for service connection for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor, prior to March 8, 2010.  

4.  Entitlement to an initial evaluation for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.  He served in Vietnam during the Vietnam Era. 

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)).  

A February 2011 rating decision denied service connection for PTSD but granted service connection for service connection for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor, which was assigned an initial 10 percent disability rating, effective March 8, 2010 (date of receipt of the original claim for service connection).  The Veteran has contested both the effective date assigned and the initial disability rating.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, to include PTSD, as is reflected on the cover page. 

An April 2011 rating decision denied service connection for squamous cell carcinoma, to include as claimed as due to in-service herbicide exposure.  

The Board has not only reviewed the Veteran's paper claims file but also his electronic files on the "Virtual VA" and Veterans Benefits Management System (VBMS) systems.  

Contained within VBMS is a March 7, 2014, entry reflecting a notification to the Veteran that a prior claim for service connection for squamous cell carcinoma (claimed as neck cancer) had previously been denied in April 2011 and that the appeal period had expired such that new and material evidence was needed to reopen that claim.  However, this is incorrect.  Rather, the claim for service connection for squamous cell carcinoma, to include as claimed as due to in-service herbicide exposure, addressed herein is on direct appeal of that April 2011 rating decision.  

An independent expert medical (IME) opinion was obtained as to the claim for service connection for squamous cell carcinoma, to include as claimed as due to in-service herbicide exposure.  The Veteran was provided with a copy of that opinion in June 2015.  He replied in August 2015 contesting the accuracy of some of the clinical histories recorded and reasserted his belief in entitlement to compensation for multiple disabilities, including psychiatric disability.  He indicated that he did not waive initial AOJ consideration of additional evidence.  

Also contained in VBMS is a VA Form, Supplemental Claim for Compensation, received on November 20, 2014, in which the Veteran claimed compensation for, in pertinent part, sleep apnea, erectile dysfunction, and tinnitus of the left ear (claimed as a ringing in the left ear).  These matters have not been adjudicated by the AOJ.  

An April 24, 2015, VBMS entry includes VA Form 21-526EZ in which the Veteran sought to reopen a previously denied claim for service connection for hypertension (denied by an unappealed February 2011 rating decision).  To the extent that this form also indicates he desired service connection for depression and PTSD, and compensation for a rash, these matters are on appeal and addressed herein.  

The claims for service connection for sleep apnea, erectile dysfunction, and tinnitus of the left ear (claimed as a ringing in the left ear), and the application to reopen a claim for service connection for hypertension, have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues which are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The issues of entitlement to service connection for squamous cell carcinoma and entitlement to an acquired psychiatric disorder, including PTSD, are addressed in the REMAND following this decision and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor, was received on March 8, 2010; and prior thereto there was no formal or informal claim for disability compensation.  

2.  The service-connected skin disorder does not cause any disfigurement of the head, face or neck; has not resulted in any scarring; has not necessitated systemic therapy; and does not result in involvement of the exposed bodily surface or the whole body surface of at least 20 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date for service connection for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor, prior to March 8, 2010, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.816, 3.400 (2015).  

2.  The criteria for an initial evaluation for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor, in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes (DCs) 7813 and 7806 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As to the original claim for a skin disorder, by letter in August 2010, the AOJ satisfied its duty under the VCAA to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claims for an earlier effective date and an initial rating in excess of 10 percent for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor, these appeals arise from the Veteran's disagreement with the initial disability rating the grant of service connection for the skin disorder.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  Although the Veteran has reported that his service treatment records (STRs) were lost, in fact they and his service personnel records (SPRs) are on file.  All identified and available post-service treatment private records have been secured, or are contained in electronic claims processing systems of VA; or the Veteran has been notified of his responsibility for obtaining such private records.  Also, VA outpatient treatment (VAOPT) records have been secured, or are contained in electronic claims processing systems of VA.  Moreover, the Veteran has been afforded official dermatological examination in conjunction with his claim.  

An April 17, 2015, VBMS entry contains a letter of that date to the Veteran acknowledging that the AOJ requested copies of treatment records from: Dr. F. T., Emory Hospital; Dr. K. D., Piedmont Hospital; and Dr. A. N., Howell Mill Clinic - Piedmont West.  However, the Veteran was informed that he was ultimately responsible for obtaining such records.  A May 4, 2015, VBMS entry noted that there had been no response from the treatment providers and that a second request for records was being made that day but, again, it was ultimately the Veteran had the responsibility for obtaining such records.  

Another May 4, 2015, VBMS entry noted that, after contacting the Social Security Administration (SSA), no relevant information was found.  

Subsequently, records from the Piedmont Hospital and Dr. K. D. were received, reflecting hospitalization in May 2010 at the Piedmont Hospital when the Veteran had a left modified radical neck dissection with left partial parotidectomy, carotid dissection to remove a tumor mass, and repair of carotid branches. 

Background

The August 1966 examination for service entrance and the March 1969 examination for service separation, as well as the available STRs, reveal no relevant complaints or history.  

Records of Dr. V. P. in 2006 first reflect the Veteran's treatment for nummular eczema of the arms, legs, and trunk.   

VAOPT records from 2006 to 2010 include an August 2006 Agent Orange Registry examination wherein the Veteran reported a history of dermatitis since being in Vietnam which periodically flared-up.  Subsequent VAOPT records also reflect that the Veteran reported having had dermatological manifestations since his Vietnam service.  

On official VA examination in April 2010, the Veteran reported having had a skin rash since 1968 which involved areas that were exposed to the sun, including the ankle, right and left legs, and back.  However, his skin condition did not involve the face, the hands, the neck, and/or the head.  He reported that his rash would turn black, itch, and sometimes bleed.  Due to his skin condition, he had exudation on the right ankle area and left leg, as well as itching of the right and left legs and his back.  He also reported having crusting of the right and left leg, ankle, and back.  He had no ulcer formation or shedding.  He related that these symptoms occurred constantly.  

The Veteran stated that, in the last 12 months and since 1968, he had applied topical corticosteroidal creams which produced no side effects.   He had not had UVB, intensive light therapy, PUVA or electron beam therapy for this condition.  He reported having constant night sweats, and itching.  As to functional impairment, he stated that, sometimes, the itching was so bad that he had to pull his vehicle over when driving until the itching subsided.  

On physical examination, the Veteran did not have any acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  He did have tinea versicolor on his legs which had the following characteristics: exfoliation and hyperpigmentation of less than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture and limitation of motion.  The skin area involved of the exposed surface area was 5 percent of the total exposed surface area.  The skin involvement relative to the whole body was 3 percent.  The skin symptoms were not associated with systemic disease and did not manifest in any nervous condition.  

There was tinea versicolor located on back manifested by hypopigmentation of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture and limitation of motion.  Skin involvement was not an exposed area.  The skin involvement relative to the whole body was 10 percent of the whole body area.  There was a linear scar in the right groin which was 12.5 cms. by 0.7 cm., and which was not painful.  There was no skin breakdown.  The scar was deep with underlying tissue damage but no inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit motion or any function.  There was no ulceration, edema or stasis dermatitis of the extremities and no clubbing or cyanosis.  

The diagnosis was a skin rash of the arm as well as tinea versicolor of the thigh and back with the latter having subjective factors of an itching rash and objective factors of a hyperpigmented scaly rash on his legs and hypopigmented rash on the back.  The Veteran used Clotrimazole and Desoximetasone for treatment of his skin condition.  

In a July 2010 statement to his congressman the Veteran reported that he had tried, off and on, since 1974 to receive benefits for Agent Orange, PTSD, and a sleep disorder.  

Effective Date for Service Connection For A Skin Rash, Variously Characterized, prior to March 8, 2010

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As to the effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As a result of a class action law suit in Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), specific rules governing the award of compensation based on presumptive exposure to herbicides which were published in August 2003 and are embodied in VA regulation 38 C.F.R. § 3.816 which states at 38 C.F.R. § 3.816(b)(1) that a "Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease ..."  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  

Here, the Veteran's skin condition was service-connected by the February 2011 rating decision not on the basis that the Veteran has a skin disorder due to in-service herbicide (Agent Orange) exposure but on the basis that a chronic skin condition was incurred during service inasmuch as the STRs documented treatment for such condition.  Moreover, while chloracne is a skin disorder presumptively due to in-service herbicide exposure, the evidence does not show that the Veteran has ever had chloracne.  

In this regard, the Veteran has suggested that since at least 1974, if not earlier, he has attempted to obtain VA disability compensation.  However, this is not documented in the record.  While he did receive VA education benefits, his earliest claim for disability compensation does not pre-date the receipt of VA Form 21-526, Application for Compensation or Pension, on March 8, 2010.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Here, the Board finds no written communication from the Veteran to VA prior to March 8, 2010 seeking service connection for a skin disability.

The Board has considered whether 38 C.F.R. § 3.157(b) is applicable.  This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

Here, the Veteran's VA clinic records in 2006 do reference his report of having dermatitis since service  However, his report of skin problems since service to VA clinicians in the VA clinic setting cannot constitute a formal or informal claim under 38 C.F.R. § 3.157(b).  Pacheco, 27 Vet. App. 21 (2014); Sears, 16 Vet. App. at 249.

Under such circumstances, because the original claim for service connection was received more than one year after the Veteran's April 1969 discharge from active service, the effective date for the grant of service connection for his skin condition may not be earlier than the date of receipt of that original claim, i.e., March 8, 2010.  

To the extent that the Veteran may contend that he did not file a claim prior to 2010 because did not know he could file a claim for service connection, while the Board is sympathetic, it is bound by the law, including the relevant statutes and regulations discussed above.  The Board does not have authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, the appeal as to this matter is denied.  

Evaluation of a Skin Rash, Variously Characterized as Nummular Eczema, Dermatitis, and Tinea Versicolor Currently Rated 10 percent disabling

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The Veteran's skin disorder has been rated as dermatitis or eczema under 38 C.F.R. § 4.118, DC 7813 and 7806.  

Under DC 7813, dermatophytosis, the disability is to be rated as disfigurement of the head, face or neck under DC 7800; or for scarring under DCs 7801, 7802, 7803, 7804 or 7805; or for dermatitis under DC 7806; depending upon the predominant disability.  

Under DC 7806, the evaluation is determined by one of three methods, depending on the predominant disability.  First, the rating may be assigned under the criteria within DC 7806; second, the rating may be based on the criteria in DC 7800 for disfigurement of the head, face or neck; or third, the rating may be based on the criteria for rating scars under DCs 7801, 7802, 7803, 7804 and 7805.  

With respect to a rating based on scarring, the Veteran has a scar in the right groin area but this scar is linear in nature and, so, is not associated with the service connection skin rash.  Accordingly, that right groin scar may not be considered for rating purpose.  In sum, the medical evidence does not show that he has permanent scarring from the service-connected skin rash.  Thus, DCs 7801-05 are not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993).

With respect to a rating based on disfigurement of the head, face or neck, under DC 7800, the Veteran has reported that exposed surfaces of his arms and legs are involved in the skin rash but the official rating examination found that there was no involvement of the facial area.  To the extent that he has any scarring due to surgery for squamous cell carcinoma of the neck, service connection is not in effect for this disability and, so, any resultant scarring may not be considered for rating purposes.  

The Board finds that dermatitis is the predominant disability and concludes that the rating is most appropriately assigned under DC 7806.  Under DC 7806 there are two potential methods of assigning a compensable rating for the Veteran's skin condition.  One is if the condition requires systemic therapy, e.g., corticosteroids or other immunosuppressive drugs.  The Veteran's statements, and the evidence as a whole, make it undisputed that he does not now and has never required systemic therapy.  Rather, he has only applied topical creams or medications.  The second method is by computing the total body area involved or, alternative, the total area involved of the exposed portion of the body.  

Specifically, under 38 C.F.R. § 4.118, DC 7806 a noncompensable rating is assigned there is involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12 month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected.  

The clinical evidence specifically addressing the involvement of the exposed bodily surface is the 2010 examination which found that the total exposed area was less than 20 percent of the entire body and less than 20 percent of exposed areas.  This does not does not warrant a rating in excess of 10 percent.  

In so deciding, the Veteran and his witnesses have not specifically described his skin rash as involving 20 percent of his entire body, or 20 percent of his exposed body even during flares.  He has described symptoms of itching, crusting, scabs and bleeding, but these symptoms are contemplated by the schedular criteria.  See 67 Fed. Reg. 49590-01 (July 31, 2002).  Additionally, the Veteran has described use of medications to treat his skin symptoms, but he has not reported the specific types of medications that allow for a higher rating still.  Thus, while his description of skin symptoms constitutes competent and credible evidence supportive of his claim, the lay and medical evidence does not establish that the Veteran meets the criteria for a rating in excess of 10 percent for any time during the appeal period.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's belief that his disability is worse than the assigned rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned rating is appropriate.  

While the criteria for the skin disorder does not specifically list symptoms, they address the relevant treatment and extent of involvement in determining the impact of the disability and the evidence before the Board does not establish that a mere description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating disorders of the skin.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected disorder is adequate in this case.  Notably, VA recognizes that symptoms such as scaling, crusting, exudation, exfoliation, are manifestations of dermatitis.  See 67 Fed. Reg. 49590-01 (July 31, 2002).  The evaluation, therefore, is based upon the extent of surface area involvement of the underlying skin disorder.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity, if not all of the reported symptoms.  Moreover, the rating criteria provide for ratings greater than that assigned, which may be awarded should there in the future be greater functional impairment due to the the service-connected skin disorder.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  However, in this case, the Veteran's is only service-connected disorder for a skin disorder, which is addressed above.  Thus, the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) is inapplicable.  

Accordingly, the preponderance of the evidence is against finding that an initial schedular or extraschedular evaluation in excess of 10 percent is warranted for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor.  


ORDER

An effective date for service connection for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor, prior to March 8, 2010, is denied. 

An initial evaluation for a skin rash, variously characterized as nummular eczema, dermatitis, and tinea versicolor in excess of 10 percent is denied.  



REMAND

As noted in the INTRODUCTION, the Board obtained an IME opinion as to his claim of service connection for squamous cell carcinoma, to include as claimed as due to in-service herbicide exposure.  In June 2015, the Veteran was provided with a copy of that opinion with an opportunity to provide additional evidence and/or argument in support of the claim.  Additionally, the Board offered him the opportunity to have his case remanded to the AOJ for review of the IME opinion in the first instance.  In August 2015, the Veteran indicated that he did not waive initial AOJ consideration of additional evidence.  Thus, the claim is remanded to the AOJ for consideration of the IME opinion in the first instance.

With respect to the claim of service connection for an acquired psychiatric disorder, to include PTSD, a January 2011 VA examiner found that the Veteran did not meet the criteria for a PTSD diagnosis or any other acquired psychiatric disorder.  However, the Veteran's VA treatment records reflect impressions of depression, major depression recurrent without psychosis and PTSD in 2010.  The VA examiner did not discuss whether these diagnoses were incorrect, or whether these diagnoses were correct but had become asymptomatic at the time of the VA examination.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Offer the Veteran an additional opportunity to submit any additional evidence and/or argument in support of his claim of service connection for squamous cell carcinoma, to include as claimed as due to in-service herbicide exposure - including any evidence which may identify the primary cancer site.

2.  Associate with the claims folder records of the Veteran's VA treatment since May 2013.

3.  After completion of the above, return the claims folder to the January 2011 VA psychiatric examiner for an addendum opinion.  If this physician is unavailable, forward the claims folder to an equally qualified physician.  The need for additional examination of the Veteran is left to the discretion of the examiner.

The examiner should review the entire claims folder contents - specifically the mental health consultations in the VA clinic setting - which include diagnoses such as depression, major depression recurrent without psychosis and PTSD.  

The examiner should indicate whether the Veteran meets the criteria for a PTSD diagnosis and, if so, identify the stressor(s) productive of PTSD.  In providing this opinion, the examiner should specifically discuss whether the PTSD diagnoses in the clinic setting are incorrect and/or represent PTSD which is currently asymptomatic.

For each diagnosed acquired psychiatric disability other than PTSD deemed to exist currently, or to have existed at any point pertinent to the current claim on appeal (even if currently resolved), the clinician should provide opinion as to whether it is at least as likely as not that such disorder(s) had its onset in service or is otherwise related to event(s) in service.  In providing this opinion, the examiner should specifically discuss all psychiatric diagnoses of record - including the diagnoses of depression and major depression recurrent without psychosis - and comment whether such diagnoses are incorrect and/or are currently resolved.  

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  The examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's contentions that he has manifested symptoms of PTSD and/or an acquired psychiatric disorder since service discharge.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After conducting any additional development as deemed necessary, readjudicate the claims.  If any benefit on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


